? a matrimonial action, (1) the plaintiff wife appeals from so much of an order of the Supreme Court, Nassau County, *614dated March 19, 1975, as fixed at $7,500 the fee of a referee who had presided at a custody hearing and (2) the defendant husband cross-appeals, as limited by his brief, from the same portion of such order. Order affirmed insofar as appealed from, without costs or disbursements. Plaintiffs notice of appeal limits the scope of her appeal to that portion of the order which fixed the amount of the fee. Accordingly, her plaint that the Special Term erred in directing as well that the parties share the referee’s fee equally is not cognizable on this appeal (see CPLR 5515, subd 1; Rich v Manhattan Ry. Co., 150 NY 542). Had this question been properly before us, however, we would have affirmed that direction in view of the facts that it appears that the parties agreed to share such expenses and that their history throughout this litigation supports such conclusion, and that both parties possessed the means to bear such fees at the time of the controversy. It is our opinion that the referee’s services in this matter were extensive and worth a high degree of compensation. In this case, we think that the Special Term was in the best position to assess the worth of-those services, and find no reason to alter its award. Hopkins, Acting P. J., Martuscello, Damiani and Titone, JJ., concur.